Citation Nr: 0502828	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-01 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from October 1941 to 
October.  He served in campaigns in the Po Valley, the North 
Apennine, and Rhineland Campaigns.  He also served in the 
National Guard and the Reserves from March 1949 to February 
1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in February 2002 and 
August 2002 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Diego, California which denied 
entitlement to service connection for central chorioretinitis 
and presumed ocular histoplasmosis syndrome of the right eye.  

In July 2003, the veteran testified before the undersigned at 
the RO.

In March 2004, this matter was remanded to the RO for 
additional development.  

In January 2005, the veteran's motion to advance on the 
docket was granted.  

Throughout this appeal, the veteran's claim has been 
described in different ways; however, it is clear that he is 
claiming entitlement to service connection for a right eye 
disability no matter how it is described.  The Board has 
therefore, listed the issue as being entitlement to service 
connection for a right eye disability.


FINDINGS OF FACT

1.  Central serous retinopathy of the right eye is related to 
the veteran's military service.    

2.  Presumed ocular histoplasmosis syndrome of the right eye 
first manifested during the veteran's military service.    

3.  The veteran does not currently have central 
chorioretinitis of the right eye.



CONCLUSIONS OF LAW

1.  Central serous retinopathy of the right eye was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004). 

2.  Presumed ocular histoplasmosis syndrome of the right eye 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304.

3.  Central chorioretinitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in August 2001, November 2001, and January 
2002, VA notified the veteran of the evidence needed to 
substantiate the claim and offered to assist him in obtaining 
any relevant evidence.  The letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  The letters informed the veteran of the 
specific evidence that was considered.  The letters informed 
the veteran that he could submit his own evidence that 
pertains to the claim.  This notice served to inform the 
veteran that he could submit relevant evidence in his 
possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant should generally be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  The Court went on to say, however, 
that "there is no nullification or voiding requirement [of 
RO decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id.  The Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication.  The veteran ultimately received the 
required notice through the above cited letters.  The Board 
has ensured that the required notice was given.

In any event, the veteran was not prejudiced by the delayed 
notice.  If he submitted additional evidence substantiating 
his claim, he would have received the same benefit as if he 
submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private medical records are associated with the claims 
folder.  In a statement dated in August 2001, the veteran 
stated that he had no additional evidence to submit.  There 
is no identified relevant evidence that has not been 
accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded a VA examination in September 2002.  In March 2004, 
a medical opinion as to the etiology of the right eye 
disability was obtained.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2004).  Thus, 
the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), 
makes a clear distinction between those who have served on 
active duty and those who have served on active duty for 
training.  The Court has held this statute, in effect, means 
that an individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.  Furthermore, unless an appellant has 
established status as a veteran, neither the presumption of 
soundness nor the presumption of aggravation is applicable.  
Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998). 

"Active duty for training" includes full-time duty performed 
by Reservists for training purposes or full-time duty 
performed by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  The 
presumption of soundness at entry into service attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994). 

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Central serous retinopathy of the right eye

In this case, there is medical evidence of current right eye 
disease.  A March 2004 VA medical opinion states that it was 
possible that the veteran had central serous retinopathy of 
the right eye.  

There is competent evidence of a link between the diagnosis 
of central serous retinopathy of the right eye and service.  
The VA examiner who examined the veteran and rendered the 
March 2004 medical opinion indicated that the disease entity, 
central serous retinopathy, was rather common in young men 
under extreme stress, such as military combat.  The VA 
examiner stated that central serous retinopathy was the 
leakage of fluid from the choriocapillaris under the macula 
and causes symptoms identical to those of subretinal 
neovascularization from presumed ocular histoplasmosis 
syndrome of the right eye.  The VA examiner noted that from 
the peripheral retinal lesions and other systemic findings 
that the veteran had presumed ocular histoplasmosis syndrome 
of the right eye and even histoplasmosis of the lungs.  The 
VA examiner further stated that it was certainly possible 
that the veteran had central serous retinopathy in the right 
eye rather than the macular chorioretinitis from presumed 
ocular histoplasmosis syndrome, and it would indeed be 
brought on by his military service.  

The record shows that the veteran served with the 340th Bomb 
Squadron and his occupation was armorer on a B-17 bomber in 
the European Theater during World War II.  The veteran manned 
a flexible machine gun during combat missions.  He served in 
air combat in the Balkans, and was awarded an Air Medal.  The 
Board finds that this evidence supports the VA examiner's 
conclusion that the veteran was under extreme stress and was 
in military combat in service.    

The Board notes that there is some evidence against the 
claim.  This evidence is in the form of private medical 
records.  A December 1957 private medical record by Dr. T.M. 
indicates that the veteran had central chorioretinitis of the 
right eye.  

The VA examiner who rendered the March 2004 VA medical 
opinion, however, examined the veteran and reviewed the 
entire claims folder, which includes the 1957 private medical 
records and reports.  The VA examiner essentially concluded 
that the veteran had central serous retinopathy which was the 
result of the stress from combat in service.  There is no 
competent medical opinion against that of the VA examiner.  
In the December 1957 report, Dr. T.M. indicated that the 
veteran was being treated for central chorioretinitis of the 
right eye.  Dr. T.M. did address the possible diagnosis of 
central serous retinopathy.  The Board concludes that the 
evidence is in favor of a conclusion that the veteran 
incurred central serous retinopathy of the right eye as a 
result of extreme stress from military combat.    

Ocular histoplasmosis syndrome of the right eye

In this case, there is medical evidence of a current 
diagnosis of presumed ocular histoplasmosis syndrome of the 
right eye.  The September 2002 VA examination report and 
March 2004 VA medical opinion reflect diagnoses of presumed 
ocular histoplasmosis syndrome of the right eye.  

The medical evidence of record establishes that it was more 
likely than not that the veteran contracted presumed ocular 
histoplasmosis syndrome of the right eye prior to his 
military service.  The VA examiner indicated that presumed 
ocular histoplasmosis syndrome occurs in individuals who have 
lived in endemic areas for the histoplasmosis fungus.  These 
areas include the Ohio River Valley and parts of the 
Mississippi River Valley.  The VA examiner indicated that 
approximately 90 percent of the individuals living in these 
areas have apparently been exposed to histoplasmosis, but 
only a very small percent actually develop signs of the 
infection and a smaller percentage actually develop active 
disease.  The VA examiner noted that it is thought that their 
immune system does not handle the organism in the usual way, 
and years later, there can be inflammation somehow related to 
the encapsulated product of the infection.  

The VA examiner stated that the presumed ocular 
histoplasmosis syndrome of the right eye only comes to the 
attention of the patient if a lesion develops in a macular 
area, causing distortion and visual loss from subretinal 
neovascularization; peripheral punched out lesions are often 
seen on the routine examination of an asymptomatic person 
from an endemic area.  The VA examiner stated that the 
veteran apparently served in endemic areas and he was also 
raised in an endemic area.  The VA examiner stated that given 
the fact that the veteran was raised in an endemic area where 
90 or so percent of residents are exposed to histoplasmosis, 
it was more likely than not that the veteran contracted 
histoplasmosis prior to his military service.  

However, the VA examiner concluded that the onset of the 
clinical disease of presumed ocular histoplasmosis syndrome 
of the right eye occurred during the veterans military 
service.  The VA examiner stated that this situation was not 
unlike the veterans who first are diagnosed with ailments 
such as retinitis pigmentosa.  The VA examiner based this 
medical conclusion upon examination of the veteran, the 
veteran's report of symptoms, and review of the claims 
folder.  

The February 1942 enlistment examination indicates that 
examination of the veteran's eye was normal.  Vision in the 
right eye was 20/20.  Since presumed ocular histoplasmosis 
syndrome of the right eye was not noted when the veteran was 
examined and accepted for service, the veteran is entitled to 
the presumption of sound condition under 38 U.S.C.A § 1111 
(West 2002).  Accordingly, to rebut this presumption, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003. 

The Board finds that presumed ocular histoplasmosis syndrome 
of the right eye is not shown by clear and unmistakable 
evidence to have been manifested prior to service.  The 
evidence of record shows that the veteran was exposed to 
histoplasmosis prior to service, but there is no evidence of 
a manifestation of presumed ocular histoplasmosis syndrome of 
the right eye prior to service.  

As discussed above, there is medical evidence that this 
disease had its onset in service.  Accordingly, since the 
onset of presumed ocular histoplasmosis syndrome of the right 
eye were not shown by clear and unmistakable evidence to have 
been manifested prior to service, this disease can be 
considered to have been incurred in service.


Central chorioretinitis of the right eye

In this case, there is no medical evidence of a current 
diagnosis of central chorioretinitis of the right eye.  The 
record shows that the central chorioretinitis was diagnosed 
in October 1957.  There is no medical evidence of a current 
diagnosis.  The September 2002 VA examination report and 
March 2004 VA medical opinion do not reflect diagnoses of 
central chorioretinitis of the right eye.  

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  

In this case there is no medical evidence of current central 
chorioretinitis of the right eye.  Since there is no evidence 
of that disability, the preponderance of the evidence is 
against establishing service connection for that aspect of 
the claim.  Gilbert, 1 Vet. App. 49.

In sum, the evidence is in favor of the grant of service 
connection for a right eye disability, namely serous 
retinopathy and ocular histoplasmosis syndrome.


ORDER

Entitlement to service connection for a right eye disability, 
namely serous retinopathy and ocular histoplasmosis syndrome, 
is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


